DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/27/2021 has been considered and entered.  The amendment overcomes the previous rejections in view of Nakanishi et al. (JP5171174A) in view of Bredsguard et al. (US 2013/0023454) for failing to teach phosphates having the carboxylic acid as an end group according to the amendment.  Therefore, the previous rejections are withdrawn, and new grounds of rejections are made as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 12, 14 – 17, 26, 27, are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP5171174A) in view of Okishio et al. (WO 2015/064359)
In regards to claims 8, 12, Nakanishi teaches lubricating oil composition (title).  The composition is useful as refrigerator oil having R134a (difluoromethane) as refrigerant [0074].  The lubricating oil composition (i.e., refrigerating machine oil absent the refrigerant) has base oil, a phosphorus-based wear additive at from 0.05 to 5%, and an epoxy compound which is a glycidyl ester compounds having a formula (1) at 0.05 to 20% by weight in the lubricating oil composition [0007 – 0009].  The base oil includes synthetic oils such as polyalkylene glycol, polyol ester such as esters of polyol such as pentaerythritol or trimethylol propane and fatty acids having 3 to 12 carbon atoms, complex ester etc., [0017 – 0031].  Other glycidyl ether or glycidyl ester can be present as epoxy compound at 0.05 to 20% in the composition [0014].  The phosphorus compounds can be a compound c) at from 0.5 to 5% [0012, 0013].  The phosphorus compound c is shown below: 
    PNG
    media_image1.png
    169
    350
    media_image1.png
    Greyscale
In the compound of formula c) R can be OH, alkylcarbonyl, etc. which is a polar group.  In one embodiment, the compound c) is represented as a formula (7) where R is CH2-ester as shown below [0081]:

    PNG
    media_image2.png
    87
    486
    media_image2.png
    Greyscale

However, while carboxylic ester is exemplified a carboxylic acid end group (-COOH) of the claim is not particularly recited.  
Okishio teaches carboxylic acid containing phosphate antiwear/extreme pressure agents for lubricating oils similar to Nakanishi, wherein the phosphate has a formula 1 having R1 and R2 groups which can be C2 to C18 hydrocarbon, R3 group which can be C1 to C4 hydrocarbon (i.e., alkyl) such as alkyl groups, and R4 is hydrogen or hydrocarbon group having one or more carbon atoms, and wherein the phosphorus compound is present in oil in amounts of from 10 to 10,000ppm (0.001 to 1%) [abstract, 0004 and 0024].
Thus, in view of Okishio, the carboxylic acid and carboxylic ester endgroups are interchangeable, and persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used carboxylic acid phosphate of Okishio as phosphorus antiwear additives in the composition of Nakanishi, as Okishio teaches they are useful phosphorus 
In regards to claim 9, Nakanishi teaches the composition having the recited amounts of base oil in the recited amounts and phosphorus compound in amounts overlapping the claimed range.  The composition kinematic viscosity in the claimed range as previously stated.
In regards to claim 14, Nakanishi teaches the composition having the claimed limitation.
In regards to claim 15, Nakanishi teaches the composition comprising the phosphorus compound in amounts of from 0.05 to 5%, and the epoxy compound at from 0.05 to 20% as previously stated, with a remainder of base oil in calculated amounts of from 75 to 99.9% in the absence of supplemental additives.  The composition has a kinematic viscosity at 40ºC of from 20 to 460 mm2/s [0070].
In regards to claim 16, Nakanishi teaches the composition having ether such as polyalkylene glycol or polyol ester base oil such as pentaerythritol (from polyol having 4 hydroxy groups) ester of C3 to 12 fatty acid, etc. which provides the claimed limitations.
In regards to claim 17, Nakanishi teaches the composition comprising the epoxy compound at from 0.05 to 20% as previously stated.
In regards to claims 26, 27, Nakanishi teaches the composition having the claimed limitations as previously stated.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Okishio et al. (WO2015/064359) or, in the alternative, under 35 U.S.C. 103 as obvious over Okishio et al. (WO 2015/064359)
Claims 8, 9, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Okishio et al. (WO 2015/064359)
In regards to claim 8, Okishio teaches lubricating oil composition comprising a carboxylic acid containing phosphate of a formula 1 having R1 and R2 groups which can be C2 to C18 hydrocarbon and R3 group which can be C1 to C4 hydrocarbon (i.e., alkyl) such as alkyl groups, and which is present in oil in amounts of from 10 to 10,000ppm (0.001 to 1%) [abstract, 0024].  The base oil can be synthetic oil such as polyol ester, polyalphaolefin, etc., having kinematic viscosity at 40ºC (Kv40) of 5 mm2/s (cSt) or more to 100 cSt or less [0013 – 0031].  The composition can comprise additives of the claim such as antioxidants, extreme pressure agents, antiwear, defoaming (antifoam) agents, metal deactivators, demulsifiers, friction modifiers (i.e., oiliness agents) etc. [0029].  Thus, the refrigerating machining oil of the claim is provided.  The claimed limitations are thus quickly envisaged and anticipated or are at least obvious.  The oil provides the limitations of the claimed refrigerating oil and is thus capable and will sufficiently perform such functions as refrigerating oil.
In regards to claim 9, Okishio teaches the composition which comprises a minor amount of the phosphorus additive at up to 1% in oil besides the optional customary additives which would be present in minor amounts and thus provides a composition with base oil in the claimed amounts.  The kinematic viscosity of the oil/composition if from 5 to 100 cSt as previously stated.
In regards to claim 26, Okishio teaches the composition having polyol ester as base oil such as esters of pentaerythritol or fatty acids having from 3 to 20 carbon atoms [0015, 0016].

Response to Arguments
Applicant’s arguments have been considered but they are moot in view of the new grounds of rejections.
The rejections based on new matter are withdrawn because the claims do not require that the composition consist of base oil, phosphate additive, epoxy ester and a third additive alone.
The declaration by Yuya Mizutani dated 01/13/2022 has been considered but was not found to be persuasive for demonstrating unexpected results.  
The inventive examples are not commensurate in scope with the claims.
While the claims comprise base oil comprising one of various synthetic oils at amounts of from 50% or higher, the inventive examples require a specific base oil present at about 99% in the composition which does not support the breadth of the claims.
While the claims allow for the phosphate to be present in amounts of from 0.01 to 14% in the composition, the inventive examples from the of the declaration and specification requires the phosphate (A1) to be present at from 0.02 to 0.05% which does not support the breadth of the claims.
While the claims can comprise any suitable additive at any suitable amount, the inventive examples require the use of specific epoxy compound at about 0.6% which does not support the breadth of the claims.
Applicants thus fail to provide inventive examples that are commensurate in scope with the claims for demonstrating unexpected results sufficient to rebut the case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771